Citation Nr: 1214094	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-33 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for heart disease, secondary to diabetes mellitus type II.

2.  Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus type II.

3.  Entitlement to service connection for hypertension, secondary to diabetes mellitus type II and/or posttraumatic stress disorder.
 
4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, secondary to diabetes mellitus type II.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus type II.

6.  Entitlement to service connection for blurred vision, secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to September 1971 and February 1978 to February 1981, with subsequent service in the Mississippi Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified at an RO hearing in May 2008.  In February 2012, he testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  Transcripts of both hearings are of record.

At the Board hearing, the undersigned agreed to hold open the record for 60 days so that the Veteran could submit additional evidence.  The Veteran submitted the evidence prior to the expiration of the 60-day period.  Thus, the Board will proceed with this case.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, as the Veteran submitted a waiver of RO jurisdiction of the new evidence submitted.



The Board notes that the RO has previously adjudicated a service connection claim for infertility in 2001 that was not appealed by the Veteran.  As infertility is a different disability than erectile dysfunction, this is not a matter involving whether new and material evidence has been received.  See Boggs v. Peake, 520 F.3d 1330, 1335 (2008) ("[C]laims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.").  Therefore, the service connection claim for erectile dysfunction will be addressed on the merits without considering any threshold issue of whether new and material evidence has been received to reopen the claim.

The issues of entitlement to service connection for hypertension and heart disease, secondary to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction was caused by his diabetes mellitus.

2.  The Veteran's peripheral neuropathy of the right lower extremity was caused by his diabetes mellitus.

3.  The Veteran's peripheral neuropathy of the left lower extremity was caused by his diabetes mellitus.

4.  The Veteran has diabetic retinopathy was caused by his diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, as secondary to diabetes mellitus, have been met.  38 C.F.R. § 3.310 (2011).

2.  The criteria for service connection for peripheral neuropathy of the right lower extremity, as secondary to diabetes mellitus, have been met.  38 C.F.R. § 3.310 (2011).

3.  The criteria for service connection for peripheral neuropathy of the left lower extremity, as secondary to diabetes mellitus, have been met.  38 C.F.R. § 3.310 (2011).

4.  The criteria for service connection for blurred vision (diagnosed as diabetic retinopathy), as secondary to diabetes mellitus, have been met.  38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and blurred vision, and remands the other claims on appeal.  Aside from the issues addressed in the remand section below, this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.


II.  Service Connection

The Veteran seeks service connection for erectile dysfunction, peripheral neuropathy of the bilateral lower extremities, and blurred vision, secondary to his service-connected diabetes mellitus.  Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

(a)  Erectile Dysfunction

The evidence of record supports that there is a relationship between erectile dysfunction and diabetes mellitus.

The Veteran testified at the May 2008 RO hearing that he was diagnosed with diabetes mellitus in 1998 and that he started to have "sexual problems" that got worse and worse with the medication for diabetes, particularly when his dosage increased.  He mentioned that he had tried a few times but had not been able to have active sex with his wife since 2003, and for the last few years his sex life had been non-existent.  He stated that he first started having problems in 1998 during his service in the National Guard, but was embarrassed and did not mention it on any physicals.  The Veteran testified again at the Board hearing in February 2012 that he had been having a problem with erectile dysfunction since 2003 and had not been able to have sex at all since 2005.

The Veteran's wife submitted a letter at the time of the Board hearing noting that since the Veteran had been diagnosed with diabetes mellitus and started taking medication their sex life had declined.  She added that although they had great love for each other, their sex life had been non-existent for the past seven years.

A January 2005 VA examination report notes that the Veteran was diagnosed with diabetes mellitus in 1998, and had been having erectile problems for at least the past three years.  The examiner conducted a physical examination of the Veteran and found that there was insufficient evidence that the Veteran's erectile dysfunction was caused by his diabetes mellitus.  The examiner further noted that there was no evidence of peripheral vascular disease or neurologic disease on examination.

A November 2009 opinion was provided by the Veteran's VA primary care physician who noted that diabetes was "associated" with erectile dysfunction, but cause and effect was difficult to prove.  On the other hand, there was at least potential that medications can be shown to have a cause and effect by simply stopping and restarting medications.  Even so, proof can still be elusive by this method.  Erectile dysfunction was also vulnerable to mental factors.

A January 2012 opinion was provided by the same VA primary care physician who provided the opinion in November 2009.  The physician noted that given that epidemiologic studies had shown that erectile dysfunction was commonly associated with diabetes, there was a reasonable likelihood that the cause of the Veteran's erectile dysfunction was related to his diabetes.

Resolving doubt in the Veteran's favor, the Board finds that the evidence supports the conclusion that the Veteran's current erectile dysfunction was caused by his service-connected diabetes mellitus.  

In making this determination, the Board notes that the Veteran and his wife are competent to report that he has experienced erectile problems since his diagnosis with diabetes mellitus in 1998.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994)..



Moreover, the Board finds no reason to doubt the credibility of the Veteran and his wife in reporting that he has had erectile problems since 2003.  A VA treatment record dated in December 1987 notes that the Veteran had a zero sperm count.  However, this, in and of itself, does not establish a diagnosis of erectile dysfunction at that time; and there were no findings of erectile dysfunction of record until after the Veteran's diagnosis with diabetes mellitus in 1998.  As such, the Board finds that the Veteran's statements, in addition to the statements from his wife, are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a VA physician in November 2009 and January 2012 has essentially related the Veteran's erectile dysfunction to his diabetes mellitus.  While the VA physician's November 2009 opinion was less probative in that the physician never really made a firm finding regarding the Veteran's specific case, the physician did find that diabetes was associated with erectile dysfunction.  Moreover in January 2012, the physician found that the there was a reasonable likelihood that the Veteran's erectile dysfunction was related to his diabetes mellitus.  Although a VA examiner in January 2005 noted that there was no relationship between the Veteran's diabetes mellitus and his erectile dysfunction, the examiner did not offer any probative rationale for this opinion.  The examiner noted that there was no evidence of peripheral vascular disease or neurologic disease on examination, but it is not clear from this opinion how this is relevant to the opinion regarding the erectile dysfunction.  Moreover, contrary to the January 2005 VA examiner's opinion, the record does show evidence of peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus, as discussed in more detail below.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is credible supporting evidence of the occurrence of erectile problems since the diagnosis of diabetes, and a medical diagnosis of erectile dysfunction related to the diabetes mellitus, the Board concludes that the evidence supports the grant of service connection for erectile dysfunction, secondary to diabetes mellitus.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for erectile dysfunction, secondary to diabetes mellitus type II is granted.

(b)  Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran testified at the Board hearing in February 2012 that he had had symptoms of numbness in both legs since about 2000 but eventually it got worse.  He noted that he had been given socks for swelling in the legs and that he had numbness practically every day.  He would get up and walk around, which would help.  

A January 2005 VA examination report notes that the Veteran stated that he had no known history of peripheral nerve disease.  He also stated that he did not experience numbness or tingling of the feet.  On physical examination the peripheral sensation was intact and the strength was equal and full in both lower extremities, including intrinsic feet muscles.  The diagnosis was that there was no evidence of peripheral nerve damage and that a diagnosis of peripheral neuropathy could not be made.  Thus, the examiner could not state whether peripheral neuropathy was related to diabetes.

The Veteran had diabetic foot examinations from September 2001 to April 2010 that did not mention any findings of peripheral neuropathy.  However, a December 2009 VA treatment record notes the Veteran complained of having symptoms of peripheral neuropathy involving the feet for at least two years.

A February 2012 VA neurology note shows the Veteran complained of bilateral external popliteal neuropathy in addition to weakness of the legs.  Nerve conduction studies showed normal distal latencies in the bilateral peroneal nerves, but slowed conduction velocities.  The left peroneal nerve amplitude also was decreased when compared to the right peroneal nerve.  The right tibial nerve showed normal distal latencies, amplitudes, and conduction velocities; and the bilateral sural sensory nerves showed prolonged distal latencies, slowed conduction velocities, but amplitudes were within normal limits.  The impression was polyneuropathy consistent with diabetes mellitus.

Resolving doubt in the Veteran's favor, the Board finds that the evidence supports the conclusion that the Veteran has peripheral neuropathy of the bilateral lower extremities that was caused by his service-connected diabetes mellitus.  Therefore, the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to his service-connected diabetes mellitus, is granted. 

(c)  Blurred vision

The Veteran contends that he has blurred vision secondary to his diabetes mellitus.  When the Veteran was seen in the emergency room in December 1998, at which time he was first diagnosed with diabetes mellitus, he complained of blurred vision.  A January 1999 private treatment record also shows complaints of blurred vision.

The Veteran had normal VA diabetic eye examinations in June 2006, June 2008, and June 2009.  However, a February 2011 VA diabetic teleretinal imaging procedure note shows mild nonproliferative diabetic retinopathy of both eyes.  In January 2012, however, a VA diabetic retinopathy consult follow-up note shows there was no diabetic retinopathy. The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's 


claim for service connection for blurred vision secondary to diabetes mellitus (diagnosed as diabetic retinopathy) is granted.


ORDER

Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus type II is granted.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, secondary to diabetes mellitus type II is granted.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus type II is granted.

Entitlement to blurred vision (diagnosed as diabetic retinopathy), secondary to diabetes mellitus type II is granted.


REMAND

The Veteran contends that he has hypertension and cardiac problems, secondary to his diabetes mellitus and/or his PTSD.  He also has asserted that he has a heart condition, secondary to his presumed exposure to herbicides in Vietnam.

The Veteran's service treatment records for his periods of active duty service are negative for any findings of hypertension or heart disease.  However, the Veteran's DD Form 214 shows that he served in the Republic of Vietnam during his first period of service for 10 months and 18 days.  The Veteran subsequently served in the Mississippi Army National Guard and had intermittent periods of active duty training.  National Guard records show that the first diagnosis of hypertension was in April 1995; however, an earlier November 1989 periodic examination report shows a blood pressure reading of 150/100.  National Guard records do not show that he was active duty or active duty for training in November 1989 or April 1995.  The Veteran had an abnormal treadmill stress test in November 1995, which was noted to be suggestive of ischemia.  The physician also noted that it was probably an EKG artifact due to his hypertensive cardiovascular disease.  The Veteran was seen by a cardiologist in March 1997.  The phase II November 1995 stress test was noted including the finding that the T-wave change was felt to be an artifact due to blood pressure.  The cardiologist cleared the Veteran for limited physical activity.  It was noted that he did not need a thallium stress test unless he had an abnormal EKG.

The Veteran was diagnosed with diabetes mellitus in December 1998.  An EKG showed normal sinus rhythm and left ventricular hypertrophy.  A chest x-ray showed no active cardiopulmonary disease.

Subsequent private treatment records from Tulane University note in January 2012 that he had normal myocardial perfusion spect imaging with exercise; and that the hemodynamic response to exercise stress was normal with ECG changes not consistent with ischemia.  He had an abnormal (mildly depressed) left ventricular ejection fraction by gated spect, and a below average exercise capacity.  It was noted that he was an intermediate risk study for major cardiac events secondary to depressed ejection fraction with no evidence of myocardium in jeopardy and frequent monomorphic premature ventricular contractions at rest and exercise.  Further work-up was suggested by obtaining a 2-D transthoracic echocardiogram and a 48-hour Holter monitor.

A February 2012 VA transthoracic echocardiogram shows mild left ventricular systolic dysfunction (45-50%) with wall motion abnormalities; grade I diastolic dysfunction; and mild left atrial enlargement.  A March 2012 cardiology procedure note shows that the results from the Holter monitor showed that the Veteran spent 0% of his time bradycardic and 10% tachycardic.  The conclusion was that baseline rhythm was sinus rhythm.

The Veteran has never been afforded a VA examination addressing his service connection claims for a heart condition and hypertension, to include as secondary to his service-connected diabetes mellitus and/or PTSD.  While it does not appear that the Veteran has ischemic heart disease, the opinion should address whether there is any relationship between any of the abnormal findings mentioned above including his long-standing diagnosis of hypertension, and his military service, or service-connected diabetes mellitus and/or PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the case must be remanded for the foregoing reasons, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the Jacksonville, Biloxi, Slidell, New Orleans, and Biloxi VA treatment facilities, dated since 1987.

2.  Thereafter, schedule the Veteran for the appropriate VA examination for hypertension and heart disease.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  (Note the January 31, 2012 testing performed at Tulane University, the VA transthoracic ECG findings on February 29, 2012, and the March 2, 2012 VA cardiology note that are of record, before determining whether further studies are warranted.)

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any heart disorder and/or hypertension.  The examiner should specifically determine whether the Veteran has ischemic heart disease.



The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any hypertension and/or heart disease had its clinical onset during active service or is related to any in-service disease, event, or injury (including his presumed exposure to herbicides in Vietnam).  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension and/or heart disease was caused by the Veteran's service-connected diabetes mellitus.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension and/or heart disease was aggravated by the Veteran's service-connected diabetes mellitus.  If so, please state, to the extent possible, the baseline level of severity of the hypertension and/or heart disease before the onset of aggravation.  

(d)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension and/or heart disease was caused by the Veteran's service-connected PTSD.

(e)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension and/or heart disease was aggravated by the Veteran's service-connected PTSD.  If so, please state, to the extent possible, the baseline level of severity of the hypertension and/or heart disease before the onset of aggravation.  

Please review the history of hypertension dating back to April 1995 in addition to the blood pressure reading of 150/100 in November 1989, and the findings suggestive of ischemia in November 1995, as well as the more recent findings in February and March 2012.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal.  If either of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


